


Exhibit 10.1


AMENDMENT TO EMPLOYMENT AGREEMENT
THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of this
31st day of December, 2013, by and between R. William Petty, M.D. (“Executive”),
and Exactech, Inc., a Florida corporation (the “Company”).
Recitals
WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated as of January 1, 2012, (the “Employment Agreement”); and
WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to revise the term of the Employment Agreement to expressly provide for the
continuation of such term pending negotiation of a new employment agreement.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Section 2.1 of the Employment Agreement is hereby amended by deleting the
first sentence of Section 2.1 in its entirety and substituting therefor a new
sentence to read as follows:
“The Company shall employ the Executive as Chief Executive Officer and the
Executive shall serve the Company in that capacity, on the terms and conditions
set forth herein, for the period commencing January 1, 2012 (the “Effective
Date”) and expiring on February 28, 2014 (the “Term”), unless extended or sooner
terminated as hereinafter set forth. ”
2.    Section 2.4 of the Employment Agreement is hereby amended by deleting the
first sentence of Section 2.4 in its entirety and substituting therefor a new
sentence to read as follows:
“Beginning on March 1, 2014 (or anytime during the Term shet forth in Section
2.1 at the Executive’s sole discretion), the Company shall employ the Executive
in another mutually agreeable executive-level position until December 31, 2017
(the “Subsequent Term”).”
3.    Except as specifically amended hereby, the Employment Agreement is and
remains unmodified and in full force and effect and is hereby ratified and
confirmed.
4.    This Amendment shall be deemed a contract made under the laws of the State
of Florida and for all purposes shall be governed by and construed in accordance
with the laws of such State applicable to contracts made and to be performed
entirely within such State.
5.    This Amendment may be executed in counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and such
counterparts shall constitute but one and the same instrument.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement as of the date first written above.
ADDRESS:


c/o Exactech, Inc.
2320 N.W. 66th Court
Gainesville, Florida 32653




THE COMPANY:
EXACTECH


By: /s/ William B. Locander                       
Name: William B. Locander, Ph.D.
Title: Compensation Committee Chairman
 
 
ADDRESS:




c/o Exactech, Inc.
2320 N.W. 66th Court
Gainesville, Florida 32653
THE EXECUTIVE:






     /s/ R. William Petty
Name:R. William Petty, M.D.







